DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

	Any objection or rejection levied in the Action dated 16 August 2021, not repeated herein, has been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments, see pages 17, line 1 to page 18, line 17, filed 16 November 2021 (“Reply”), with respect to the rejections of Claims 21-40 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DiPerna, Moberg, Mensinger, and Bok (see below).
Concerning Claims 21-30 and the rejection under section 112(b), what Applicant describes in its arguments (see Reply, pg. 14) are in fact aspects of “preparing for” or “displaying information relating to”, not actually “performing,” diabetes therapy.  The 
Concerning Claim 39 and the rejection under section 112(b), while the Examiner appreciates Applicant’s effort to obviate the basis for the rejection, the further recitation of “of the portable insulin pump system” does not entirely cure the problem with the claim, particularly in light of Claim 31 and, therein, Applicant’s demonstrated ability to positively claim structural elements (e.g., “comprising . . . a graphical user interface; a receiver . . .”; “a processor . . .”).  That Applicant has declined to positively recite the “portable insulin pump” in Claim 39 is further record evidence that Claim 39 is objectionable.
Concerning Applicant’s argument at page 16, lines 3-9, in essence that DiPerna’s lockout feature relates only to locking out certain features from the screen, and not to display of a startup screen with a bolus delivery object which is not selectable, the Examiner notes that the broadest reasonable interpretation of the claims includes that a bolus delivery object is not displayed at all on a locked startup screen, as this is described by Applicant with respect to Fig. 6 as one of two embodiments (pg. 13, lines 3-4, “An unlock screen such as the unlock screen 111 shown in Figure 6 can pop up over or in place of the startup pump screen 110 to provide for unlocking of the device;” cf. Claims 23, 33).  Therefore, Applicant’s arguments are directed to only the one embodiment, in which “the unlock screen 111 shown in Figure 6 can pop up over . . . the startup pump screen 110 to provide for unlocking of the device,” while the 
Similarly, at page 16, lines 10-21, Applicant argues, “[h]owever, Mensinger does not teach or suggest that the screen is locked when the wallpaper is displayed nor that any features such as a bolus delivery object are displayed but inaccessible while the wallpaper is displayed even if the screen was locked.” (emphasis added).  The claim language at issue, as with DiPerna, is, “wherein displaying the startup screen on the graphical user interface automatically upon activating the graphical user interface includes displaying the startup screen in a locked configuration . . . ”. As noted above, Applicant’s arguments are narrower than the feature recited in the independent claims, the dependent claims are not argued separately, and the arguments are therefore not persuasive.
Concerning Applicant’s argument at page 18, lines 9-17 and Claim 21, generally that the blood glucose data described in DiPerna is not from a CGM, the Examiner notes that this line of argument applies only to the methods of Claims 31-40 and not to the apparatus Claims 21-30.  The CGM referred to in Claim 21 is not within the scope of the claim; the processor receives information from the receiver which the processor is programmed to treat as representative of a blood glucose level; however, the actual source of that data could be any device, so long as the receiver is capable of receiving it, the data is correctly formatted, and thus may be passed along to the processor.  
Regarding Applicant’s arguments beginning at page 18, line 18 and Moberg, in fact Moberg does describe a startup screen; it refers to it as a “home screen” in conjunction with a fingerprint lock/unlock feature (see the detailed explanation below).  In addition, Moberg describes CGM data being conveyed to the display device and displayed.

Claim Objections
Claim 39 is objected to because of the following informalities:  the inferred inclusion of the “portable insulin pump”, noted above.  The Examiner suggests rewriting the claim as follows:

39.	The portable insulin pump system of claim 31, further comprising:
a portable insulin pump;
the portable insulin pump.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

	Claims 21-30 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of Claim 21 states that the claim is directed to a “method of providing diabetes therapy,” but the body of the claim does not appear to include any manipulative step that could result in diabetes therapy.  Therefore, the scope of the claim is unclear because it is not apparent that a step involving therapy is actually required by the claim, or not.  The claims dependent from Claim 21 (22-30) do not resolve this conflict, because they also do not appear to include any step that could result in diabetes therapy.  As noted above, the Examiner suggests revising the preamble of the claim to better match the manipulative steps recited in the claim.

Claim Rejections - 35 USC § 103

	Claims 21-27, 29-37, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiPerna (previously of record) in view of Moberg (previously of record), Mensinger (previously of record), and U.S. Patent App. Publ. No. 2011/0256848, by Bok et al. (Bok”).
	As in the Action dated 16 August 2021, in the explanations that follow, apparatus Claims 31-40 are addressed with their associated process claims, namely, Claims 21-30, respectively, and any structural features recited in the apparatus claims not required in the associated process claim are separately addressed (if any).
	Concerning Claims 21, 26, 30, 31, 36, and 40, DiPerna describes:
		a method of providing diabetes therapy with a portable insulin pump (Abstract);
		activating a graphical user interface of a portable insulin pump system from an inactive condition (see fig. 27, ¶[0304], “The home screen 474 is typically the screen representative or page 456 that is displayed to the user upon applying power or switching on the device 110.”);
		displaying a startup screen on the graphical user interface automatically upon activating the graphical user interface (id.);
		displaying on the startup screen a current glucose level of the user based upon the information received from the continuous glucose monitor (see, e.g., ¶¶ [0342], 
		displaying on the startup screen an estimate of the amount of un-metabolized insulin in the user's body (486; see ¶ [0297]);
		a bolus delivery object (482, see Fig. 27) selectable to initiate a programming of a bolus delivery of insulin;
		a “lockout feature” (see ¶[0266], “Alternative "lock out" features temporarily disabling the ability for such manipulation may be used as well as alarms or notification functionality for storing and/or transmitting data associated with such user-generated changes to a clinician, parent, etc.”), although this feature may not result in displaying the startup screen in a locked configuration; and
		displaying the startup screen further includes displaying at least one of a battery life indicator indicating a remaining life of a battery of the portable insulin pump and a reservoir level indicator indicating a remaining amount of insulin in an Claims 26 and 36); and
		activating the graphical user interface of a portable insulin pump system and displaying the startup screen on the graphical user interface activates the graphical user interface and displays the startup screen on a display of a remote commander configured to control the portable insulin pump ([0289], “In addition, some GUI 454 embodiments may be available to a user by downloading a software application onto the user's cell phone and/or PDA, which would allow the user to use their cell phone or PDA as a remote commander to the portable infusion device 110.”) (Claims 30 and 40)
	DiPerna is, however, silent about its method (and associated apparatus) including a step of:
		receiving information pertaining to a glucose level of a user from a continuous glucose monitor;
		displaying on the startup screen historical data relating to the glucose level of the user based upon information received from the continuous glucose monitor;
		wherein displaying the startup screen on the graphical user interface automatically upon activating the graphical user interface includes displaying the startup screen in a locked configuration; and

	Moberg describes continuous blood glucose monitoring, infusion, and data displaying processes and devices, and is therefore from the same or a closely analogous art to that of the instant application and DiPerna.  Moberg describes displaying on the startup screen (“home screen”) historical data relating to the glucose level of the user based upon information received from the continuous glucose monitor (¶[0072], “Display element 220 can be used to present various types of information or data to the user, such as, without limitation: . . . a graph or chart of the patient's glucose level versus time . . . .”) (Claims 21, 31).  Moberg details its continuous glucose sensor (CGS, which is or part of a CGM):
[0064]: For the illustrated embodiment, glucose sensor transmitter 104 wirelessly communicates with insulin infusion pump 102 and with each wireless controller device 106.

[0067]: Glucose sensor transmitter 104 is suitably configured to measure a physiologic characteristic of the patient, namely, a glucose level of the patient. In the exemplary system described here, glucose sensor transmitter 104 measures the glucose level of the patient in real time. Glucose sensor transmitter 104 includes a wireless transmitter that facilitates transmission of physiological data of the user to other devices within insulin infusion system 100, such as insulin infusion pump 102. In turn, insulin infusion pump 102 can respond to the glucose measurements obtained from glucose sensor transmitter 104 by delivering insulin as needed.

[0069] Any of the devices within insulin infusion system 100 may include a display and related processing logic that facilitates the display of physiologic patient data, device status information, time and date information, alarm/alert or condition of the patient, related to any of the devices within insulin infusion system 100, or related to insulin infusion system 100 itself. (emphases added)

Moberg also teaches that the display of a startup/home screen can be locked and unlocked by a user input; in Moberg’s example, via a thumbprint reader 222, 406: 
[0072]: Display element 220 can be used to present various types of information or data to the user, such as, without limitation: the current glucose level of the patient; the time; a graph or chart of the patient's glucose level versus time; device status indicators; etc. In some embodiments, display element 220 is realized as a touch screen display element, and the functionality of fingerprint reader 222 is incorporated into the touch screen display element. (emphasis added)

[0074]: The buttons 230, directional pad 232, and touch screen display element 234 can be used to administer a bolus of insulin . . . .

[0086]: In practice, display element 404 may be influenced by graphics engine 412, and driven by a suitable display driver, to enable medical device 400 to display physiological patient data, status information for infusion pumps, status information for continuous glucose sensor transmitters, clock information, alarms, alerts, and/or other information and data received or processed by medical device 400. (emphases added)

[0101]: If medical device 400 includes fingerprint reader 406 and fingerprint-linked security features, then function disable/enable module 428 could be utilized to unlock or lock fingerprint-secured operations as appropriate.

Concerning its display, Moberg states:
[0111]: A display setting operation may cause the medical device to display a respective visual display, e.g., a chart, a graph, or the like. Thus, different fingerprints can be used to switch the display of the medical device. A menu selection operation may cause the medical device to display a respective menu, e.g., the home menu, a settings menu, a therapy programming menu, or the like. Thus, commonly used menus can be fingerprint-coded to facilitate quick switching of menu screens. (emphasis added)



Moberg thus describes using a lockout feature to unlock a home screen, while DiPerna teaches that a home screen can include a bolus delivery object; it therefore follows that, prior to being unlocked by a Moberg-type unlock feature, the objects that would otherwise be selectable on a DiPerna home screen are not selectable, including a bolus delivery object.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna with the teachings of Moberg so that a combined DiPerna / Moberg process and device would include the foregoing features of the claims not discloses in DiPerna, including a startup screen that included historical data relating to the glucose level of the user based upon information received from the continuous glucose monitor (along with the current glucose level received from a CGM), because Moberg teaches the benefit of providing a touchscreen with a graph of the patient’s past glucose level versus time and the current glucose level, from a CGM, to help the patient assess their proper treatment. DiPerna also suggests the benefit of customizing the GUI to allow the user to have an easy-to-use interface with the specific functions needed, see, e.g., ¶ [0297], and together DiPerna and Moberg describe all of the claimed displayed features. Moreover, one of ordinary skill in the art would understand that adding well-known objects (displaying sensed data) on a user Moberg teaches the claimed features and further establishes that it is well-known and commonly used in the glucose metering and infusion art in order to enable the presentation to the user of more, and more informative, data concerning the infusion therapy, thus making it an obvious modification to include the historical data relating to the glucose level of the user based upon information received from the CGM on DiPerna’s startup screen (GUI home screen), particularly as DiPerna suggests customizing the GUI in order to fulfill the user’s need. Therefore, it would have been obvious for one of ordinary skill in the art to make the modification to include displaying, on the startup screen of the GUI automatically upon activating the GUI, the current glucose level based on the information received from the CGM, the historical data relating to the glucose level of the user over time from the CGM and the IOB in the user’s body.
	Concerning Claims 24 and 34, Moberg describes displaying the historical data in a graphical format depicting glucose levels of the user over time (¶ [0124], “Thus, for this example the graph 648 has been panned to the right, thus introducing "older" glucose measurement data on the left side of graph 652 and discarding "newer" glucose measurement data that had previously appeared on the right side of graph 648.”).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna with the teachings of Moberg DiPerna / Moberg process and device would include displaying the historical data in a graphical format depicting glucose levels of the user over time, so that the data and trends of that data are more easily viewed and understood by the user because the graphical representation of data is more easy to understand than raw numbers and/or tables.
	Concerning Claims 25 and 35, Moberg describes that displaying the startup screen further includes displaying a timeframe object that is selectable to modify a timeframe over which the historical data is displayed, such that the historical data is displayed over the modified timeframe upon a subsequent activation of the startup screen. (Id.)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna with the teachings of Moberg so that a combined DiPerna / Moberg process and device would include that displaying the startup screen further includes displaying a timeframe object that is selectable to modify a timeframe over which the historical data is displayed, such that the historical data is displayed over the modified timeframe upon a subsequent activation of the startup screen, because Moberg discusses modifying the timeframe of the displayed historical data so that the user can see different eras of data and to compress or elongate the data curves to better visualize the data and thus appreciate trends over time (and different time windows).
Concerning Claims 29 and 39, Moberg describes that activating the graphical user interface of a portable insulin pump system and displaying the startup screen on the graphical user interface activates the graphical user interface and displays the startup screen on a display of the portable insulin pump (pump 200 includes display 220; ¶ [0072], “Although not required, the illustrated embodiment of insulin infusion pump 200 includes a display element 220. Display element 220 can be used to present various types of information or data to the user, such as, without limitation: the current glucose level of the patient; the time; a graph or chart of the patient's glucose level versus time; device status indicators; etc. In some embodiments, display element 220 is realized as a touch screen display element, and the functionality of fingerprint reader 222 is incorporated into the touch screen display element.”).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna with the teachings of Moberg so that a combined DiPerna / Moberg process and device would include that activating the graphical user interface of a portable insulin pump system and displaying the startup screen on the graphical user interface activates the graphical user interface and displays the startup screen on a display of the portable insulin pump, because Moberg indicates that this is one option for display of this data, and would be thus readily available to the patient as they are wearing the portable insulin pump.
Concerning Claims 30 and 40, Moberg also describes (in addition to DiPerna’s disclosure) that activating the graphical user interface of a portable insulin pump system and displaying the startup screen on the graphical user interface activates the graphical user interface and displays the startup screen on a display of a remote commander configured to control the portable insulin pump (wireless controller 206 with touch screen 234; ¶¶[0073]-[0074], “Touch screen display element 234 can be used to present various types of information or data to the user, such as, without limitation: the current glucose level of the patient; the time; a graph or chart of the patient's glucose level versus time; device status indicators; etc. . . . The buttons 230, directional pad 232, and touch screen display element 234 can be used to administer a bolus of insulin, to change therapy settings, to change user preferences, to select display features, and the like.”).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna with the teachings of Moberg so that a combined DiPerna / Moberg process and device would include that activating the graphical user interface of a portable insulin pump system and displaying the startup screen on the graphical user interface activates the graphical user interface and displays the startup screen on a display of a remote commander configured to control the portable insulin pump, because DiPerna already discloses the use of a remote commander with a GUI, and/or Moberg indicates that the use of a remote commander 

	Mensinger describes processes and apparatus related “to continuous glucose monitoring, including enhancing such monitoring by leveraging features of smartphones, tablet computers” (¶ [0002]), and is therefore from the same or a closely analogous to that of the instant application and DiPerna.  Among the many features described by Mensinger, Mensinger states, “In various other embodiments, the CGM module 208 may display 222 the user's blood glucose dynamic trend graph as wallpaper in the background of the smartphone's display 222. The wallpaper may display every time the user wakes up the smartphone.” (emphasis added; ¶ [0195]). Additionally, Mensinger describes at ¶[0229] displaying glucose information on a front or home screen, which is displayed upon powering up the device or waking from a sleep mode, and presenting an unlock feature (here, an “unlock bar” 1814).  The combination of these features, including a wallpaper of glucose trend data and an unlock bar available after awaking of the device, results in displaying the unlock indicators over the startup screen (including the wallpaper) such that at least a portion of the startup screen (wallpaper) is visible. (Claims 21 and 31)
	Bok describes a touch-based mobile device and performing touch-based locking and unlocking functions of that device, and is therefore from an art which is the same or DiPerna, Moberg, and Messinger because of their extensive disclosure of and reliance on graphical user interfaces and touch screen displays of data to a user.  Bok teaches the use of a transparent or translucent cover lock layer displayed over an application’s display on such a touch display device:

As discussed above, the third embodiment is characterized by a case where there is an order to display a touch lock screen during the execution of a selected application.  Then, a transparent or translucent cover layer is overlaid on an execution screen of the currently running application to form the touch lock screen, so that a user can still find the running application without unlocking a touch lock state.

Bok, para. [0079].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further include displaying the unlock indicators over the startup screen such that at least a portion of the startup screen is visible in the DiPerna / Moberg process and device, because both DiPerna and Moberg describe a “lockout feature” for its GUI and startup/home screen, Mensinger describes displaying a wallpaper of a user’s glucose data overlayed by an unlock feature, in order to provide that data to the user regardless of other data being presented (i.e., as a wallpaper under that other data), to permit the user to access features of the device’s startup screen after the device has become active after an inactive (off, sleep) mode, while still displaying that startup screen so the user can preview the features and/or data to which they will have immediate access once the device is unlocked, and to inhibit or prevent Bok teaches making the lock layer transparent or translucent, “so that a user can still find the running application without unlocking a touch lock state.”  Furthermore, because DiPerna describes a bolus delivery object (see above) as a selectable graphical element in its GUI, that bolus delivery object would similarly be visible, but not selectable, until Mensinger’s and/or Bok’s unlock feature is displayed and unlocked from the locked configuration, but the bolus delivery object would still be visible behind the transparent/translucent lock layer taught by Bok.
	Concerning Claims 22 and 32, Mensinger thus also describes displaying one or more unlock indicators (1814) on the startup screen and receiving user input via the unlock indicators to unlock the startup screen from the locked configuration (¶[0229]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device of DiPerna / Moberg with the teachings of Mensinger so that a combined DiPerna / Moberg / Mensinger process and device would include displaying one or more unlock indicators on the startup screen and receiving user input via the unlock indicators to unlock the startup screen from the locked configuration, in order to inhibit or prevent inadvertent modification and/or activation of the insulin pump via the startup screen, e.g., when cleaning the screen of the device, and permitting a user to then access the functions of the device once unlocked.
Concerning Claims 23 and 33, Mensinger and Bok together thus also describe that displaying one or more unlock indicators on the startup screen includes displaying the unlock indicators over the startup screen such that at least a portion of the startup screen is visible (see Messinger Fig. 19 and ¶[0195]; Bok, ¶[0079]), because the wallpaper appears behind the other displayed data, which both appear behind, but visible through, the unlock indicator.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to combine the process steps and device DiPerna / Moberg with the teachings of Mensinger and Bok so that a combined DiPerna / Moberg / Mensinger process and device would include that displaying one or more unlock indicators on the startup screen includes displaying the unlock indicators over the startup screen such that at least a portion of the startup screen is visible, in order to permit a user to see data on the screen (e.g., presented as wallpaper, which may be part of a startup/home screen) even when the screen is locked so the user is not forced to unlock the device every time the user wishes to see the data presented on the screen wallpaper.
	Concerning Claims 27 and 37, Mensinger thus also describes activating the graphical user interface of a portable insulin pump from an inactive condition includes activating the graphical user interface from a sleep mode (“The wallpaper may display every time the user wakes up the smartphone.” (emphasis added; ¶ [0195])).
DiPerna / Moberg with the teachings of Mensinger so that a combined DiPerna / Moberg / Mensinger process and device would include that activating the graphical user interface of a portable insulin pump from an inactive condition includes activating the graphical user interface from a sleep mode, because including a sleep mode from which the device may be awoken reduces energy consumption and thus extends battery life of the device.

	Claims 28 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiPerna, Moberg, Mensinger, and Bok as applied to Claims 21 and 31 above, and further in view of Harper (previously of record).
	DiPerna, Moberg, Mensinger, and Bok, taken together, disclose processes and devices substantially as claimed; see above.  DiPerna, Moberg, Mensinger, and Bok do not, however, describe displaying the startup screen when no user input is received through the graphical user interface for a predetermined period of time.
	Harper relates to glucose monitoring and GUIs therefore, and this therefore in the same or a closely analogous art as that of the instant application and DiPerna, Moberg, Mensinger, and Bok.  Harper discloses displays for a medical device (analyte monitoring) that enters a sleep mode when the timeout setting is enabled by the user.  The user selects a period of inactivity and the display shuts off and enters a sleep mode based on Harper further discloses that, upon a user actuating a button or touching the GUI, a home screen is displayed. Harper at ¶ [0237].  The alert is re-displayed after a predetermined amount of time after the alarm has previously been shown and then dismissed by the user, Harper at ¶ [0260].
	At the time of the invention it would have been obvious for one of ordinary skill in the art to modified the combined DiPerna / Moberg / Mensinger / Bok process and device with the teachings of Harper to display the startup screen when no user input is received through the graphical user interface for a predetermined period of time, because Harper teaches returning to the home screen when no user input is determined, thus making it an obvious modification to modify the DiPerna / Moberg / Mensinger / Bok method and device to include the software to allow the GUI to return to the startup screen when no user input is detected, as this would make the device more user friendly and acts as a reminder to the user to review the status of the device.  Furthermore, Harper suggests alternatively displaying the screen that was being displayed prior to the inactivity by the user, thus teaching the person of ordinary skill in the art that it is known in the art to modify the screen that will be displayed when no user input is received. Harper also establishes that changing the screen being displayed is an obvious modification and a clear design choice between displaying the home screen or the screen that was displayed prior to entering a sleep mode.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	U.S. Patent No. 8,601,561 describes, “[t]he lock screen graphical user interface may include a widget region and an unlock region. The widget region may include a widget and an overlay that appears to at least partially obscure the widget. The overlay may be at least partially transparent.” (see Summary)
	U.S. Patent App. Publ. No. 2013/0036377 describes, “[i]t is known also to provide a translucent overlay over a home screen when in locked mode.” (para. [0004])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 
/ADAM J. CERMAK/Assistant Patent Examiner, Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783